Slip Op. 15-99

               UNITED STATES COURT OF INTERNATIONAL TRADE


 DONGBU STEEL CO., LTD.,

       Plaintiff,

 and

 UNION STEEL MANUFACTURING CO.,
 LTD.,

       Consolidated Plaintiff,
                                             Before: Claire R. Kelly, Judge
 v.
                                             Consol. Court No. 14-00098
 UNITED STATES,

       Defendant,

 and

 NUCOR CORPORATION,

       Defendant-Intervenor.


                                     JUDGMENT

       The U.S. Department of Commerce has filed its Final Results of Redetermination

Pursuant to Court Remand (July 27, 2015) (“Remand Results”), ECF No. 51, pursuant to

Dongbu Steel Co. v. United States, 39 CIT __, Slip. Op. 15-43 (May 5, 2015) (“Dongbu”),

ECF No. 48. Given that the Remand Results comply with the court’s remand order and

that no party contests the Remand Results, it is hereby

       ORDERED that the Remand Results are sustained; and it is further

       ORDERED that the subject entries enjoined in this action, see Dongbu, Consol.

Court No. 14-00098 (USCIT Apr. 15, 2014) (order granting consent motion for preliminary
Court No. 14-00098                                                             Page 2


injunction), ECF No. 10, must be liquidated in accordance with the final court decision,

including all appeals, as provided for in Section 516A(e) of the Tariff Act of 1930, as

amended, 19 U.S.C. § 1516a(e) (2012).




                                                       /s/ Claire R. Kelly
                                                      Claire R. Kelly, Judge


Dated: August 31, 2015
       New York, New York